Case 6:17-cv-01488-CEM-DCI Document 65-1 Filed 01/10/19 Page 1 of 11 PageID 374




                Exhibit A
Case 6:17-cv-01488-CEM-DCI Document 65-1 Filed 01/10/19 Page 2 of 11 PageID 375




                      FLSA SETTLEMENT AGREEMENT AND RELEASE

          This FLSA Settlement Agreement and Release ("Agreement") is made and entered into
   by and between Lauren Layton ("Layton"), Taharria Hamilton ("Hamilton"), Deborah Estes
  ("Estes"), and Lisa Davino ("Davino")(collectively, "Plaintiffs"), on the one hand, and Percepta,
   LLC ("Defendant") (collectively, with Plaintiffs "the Parties"), on the other hand, effective on
   this ~~'day ofDecember, 2018:

                                             RECITALS

          WHEREAS,Plaintiffs are former employees of Defendant;

          WHEREAS, Layton, through her counsel, filed a Complaint against Defendant in the
   United States District Court for the Middle District of Florida, Case No. 6:17-cv-1488-Orl-CEM-
   DCI, asserting a cause of action under the Fair Labor Standards Act("FLSA") against Defendant
  (the "FLSA Lawsuit");

           WHEREAS, Defendant has denied, and continues to deny, all allegations of wrongdoing
   alleged in the FLSA Lawsuit; and

          WHEREAS, the Parties have agreed to resolve amicably any and all disputes between
   them regarding Plaintiffs' compensation during their employment with Defendant, and all claims
   by Plaintiffs regarding their compensation that were, or could have been, raised in the FLSA
   Lawsuit.

                                            AGREEMENT

           NOW, THEREFORE, in consideration of the mutual covenants and promises contained
   herein, the Parties hereto agree as follows:

           1.     Release and Discharge of FLSA Claims by Plaintiffs. Plaintiffs, on behalf of
  themselves, their heirs, executors, administrators, and/or assigns, do hereby RELEASE AND
  FOREVER DISCHARGE Defendant, its parent corporations, and any affiliates, divisions or
  subsidiaries thereof, as well as any merged entity or merged entities and/or its or their present
  and former officers, partners, directors, employees, agents, shareholders and/or successors,
  assigns, trustees, heirs, administrators, executors, representatives and/or principals thereof
  (herein referred to as "RELEASEES"), of and from any and all known or unknown wage and
   hour and wage/pay-related claims, demands, actions or causes of action arising or accruing on or
   before the date of Plaintiffs' execution of this Agreement, including those brought or which
   could have been brought under the FLSA in the FLSA Lawsuit or under any other federal, state,
   or local laws or ordinances, or common law, and any and all claims for wages, overtime pay,
   minimum wages, commissions, liquidated damages, penalties, interest, attorneys' fees, expenses
   and costs ("Released Claims").

           2.     Dismissal of FLSA Lawsuit and Motion for Approval. In exchange for the
   consideration set forth herein, Plaintiffs: (i) stipulate unconditionally to dismiss with prejudice
   their claims against Defendant as asserted in the FLSA Lawsuit, with all Parties to bear their own
Case 6:17-cv-01488-CEM-DCI Document 65-1 Filed 01/10/19 Page 3 of 11 PageID 376




   costs and fees, other than as provided herein; (ii) agree to take any actions necessary to have this
   settlement approved by the Court, including by submitting a Motion for Approval with regard to
   the FLSA claims released, and executing any other documents required by the Court; (iii) waive
   and release any right to initiate or join in any civil action (as a named plaintiff or opt-in) against
   the RELEASEES for any Released Claims accruing and/or arising prior to the execution of this
   Agreement. Plaintiffs represent that other than the FLSA Lawsuit, they do not have any other
   lawsuits, claims, or charges pending against any of the RELEASEES. This Agreement is
   expressly conditioned and contingent on the dismissal with prejudice ofthe FLSA Lawsuit in its
   entirety. Plaintiffs also represent that with the receipt of the consideration set forth in this
   Agreement, they have been fully compensated for any and all claims against Defendant under the
   FLSA.

           3.     Payments by Defendant to Plaintiffs. In consideration for the undertakings of
   Plaintiffs under this Agreement and their agreement to be legally bound by its terms, Defendant
   agrees to pay Plaintiffs the total sum of$50,000 apportioned as follows:

                  A check made payable to Lauren Layton in the amount of $3,750.00, which shall
                  be attributable to alleged lost wages and will be subject to deductions for state and
                  federal withholding taxes, social security and other employee taxes and payroll
                  deductions. Layton providing Defendant with a completed .IRS W-4 form is a
                  condition precedent for this payment. Defendant will issue Layton an IRS Form
                  W-2 reflecting this payment at the appropriate time.

              • A check made payable to Lauren Layton in the amount of $3,750.00, which shall
                be attributable to penalties and liquidated damages as claimed by Layton. Layton
                providing Defendant with a completed IRS W-9 form is a condition precedent for
                this payment. Defendant will issue Layton a Form 1099 reflecting this payment at
                the appropriate time.

                  A check made payable to Taharria Hamilton in the amount of $2,500.00, which
                  shall be attributable to alleged lost wages and will be subject to deductions foc
                  state and federal withholding taxes, social security and other employee taxes and
                  payroll deductions. Hamilton providing Defendant with a completed IRS W-4
                  form is a condition precedent for this payment. Defendant will issue Hamilton an
                  IRS Form W-2 reflecting this payment at the appropriate time.

              • A check made payable to Taharria Hamilton in the amount of $2,500.00, which
                shall be attributable to penalties and liquidated damages as claimed by Hamilton.
                Hamilton providing Defendant with a completed IRS W-9 form is a condition
                precedent for this payment. Defendant will issue Hamilton a Form 1099 reflecting
                this payment at the appropriate time.

              • A check made payable to Deborah Estes in the amount of $3,500.00, which shall
                be attributable to alleged lost wages and will be subject to deductions for state and
                federal withholding taxes, social security and other employee taxes and payroll
                cicauctions. Estes providing Defendant with a completed IRS W-4 form is a
                condition precedent for this payment. Defendant will issue Estes an IRS Form W-
Case 6:17-cv-01488-CEM-DCI Document 65-1 Filed 01/10/19 Page 4 of 11 PageID 377




                  2 reflecting this payment at the appropriate time.

              • A check made payable to Deborah Estes'in the amount of $3,500.00, which shall
                be attributable to penalties and liquidated damages as claimed by Estes. Estes
                providing Defendant with a completed IRS W-9 form is a condition precedent for
                this payment. Defendant will issue Estes a Form 1099 reflecting this payment at
                the appropriate time.

                  A check made payable to Lisa Davino in the amount of $500.00, which shall be
                  attributable to alleged lost wages and will be subject to deductions for state and
                  federal withholding taxes, social. security and other employee taxes and payroll
                  deductions. Davino providing Defendant with a completed IRS W-4 form is a
                  condition precedent for this payment. Defendant will issue Davino an IRS Form
                  W-2 reflecting this payment at the appropriate time.

              • A check made payable to Lisa Davino in the amount of $500.00, which shall be
                attributable to penalties and liquidated damages as claimed by Davino. Davinr~
                providing Defendant with a completed IRS W-9 form is a condition precedent for
                this payment. Defendant will issue Davino a Form 1099 reflecting this payment at
                the appropriate time.

              • A check made payable to Plaintiffs' counsel, Arcadier, Biggie &Wood PLLC., in
                the amount of $29,500.00 for attorneys' fees and costs. Arcadier, Biggie &Wood,
                PLLC. providing Defendant with a completed IRS W-9 form is a condition
                precedent for this payment. Defendant will issue Arcadier, Biggie &Wood,
                PLLC., Form 1099s reflecting this payment at the appropriate time.

           Defendant will deliver the payments to Plaintiff's counsel within twenty-one (21) days
   after the later of: (1) the Court's approval of the settlement and dismissal of the FL5A Lawsuit
   with prejudice; (2) the full execution of this Agreement by the Parties; or (3) receipt by
   Defendant of any tax forms signed by Plaintiffs and their counsel needed by Defendant to
   process the payments.

          4.      Taxes. Plaintiffs and their counsel accept responsibility for the payment of any
   and all of their share of income, employment, or other taxes related to the payments made to
   them. If any governmental taxing authority or court of competent jurisdiction ultimately
   determines that these payments were improperly classified, Plaintiffs and their counsel agree that
   they shall be solely liable for the payment of any tax, tax deficiency, penalty, and/or interest
   charged with respect to the payments made to each, respectively ("Tax Liability"), and will
   indemnify, defend and hold Defendant harmless with respect to the Tax Liability or any
   proceeding in which Tax Liability is sought. Plaintiffs have had the opportunity to obtain advice
   from a tax professional, and Defendant makes no representation as to the taxability of the
   consideration provided under this Agreement.

          5.      No Other Amounts Due. Plaintiffs acknowledge that Defendant has paid them
   all wages, salaries, bonuses, benefits and other amounts earned and accrued, less applicable
Case 6:17-cv-01488-CEM-DCI Document 65-1 Filed 01/10/19 Page 5 of 11 PageID 378




   deductions, and that Defendant has no obligation to pay any additional amounts other than the
   payments described in Paragraph 3 ofthis Agreement.

          6.      No Undisclosed Filings. Plaintiffs warrant that they have not filed any
   undisclosed lawsuit or initiated or engaged in any adversarial proceedings against Defendant or
   the RELEASEES for any reason including based upon or related in any way to any act, omission
   or event occurring prior to Plaintiffs' execution ofthis Agreement.

          7.      Medicare Disclaimer. Plaintiffs represent that they are not a Medicare
   Beneficiary as ofthe time they enter into this Agreement.

           8.      Reuorts to Government Entities. Nothing in this Agreement, including the
   Confidentiality or Release of Claims clauses, restricts or prohibits Plaintiffs from initiating
   communications directly with, responding to any inquiries from, providing testimony before,
   providing confidential information to, reporting possible violations of law or regulation to, or
   from filing a claim or assisting with an investigation directly with aself-regulatory authority or a
   government agency or entity, including the U.S. Equal Employment Opportunity Commission
  ("EEOC"), the Department of Labor ("DOL"), the National Labor Relations Board ("NLRB"),
   the Department of Justice ("DOJ"), the Securities and Exchange Commission ("SEC"), the
   Congress, and any agency Inspector General (collectively, the "Regulators"), or from making
   other disclosures that are protected under the whistleblower provisions of state or federal law or
   regulation. However, Plaintiffs are waiving their right to receive any individual monetary relief
   resulting from such claims, regardless of whether Plaintiffs or another party has filed them, and
   in the event Plaintiffs obtain such monetary relief, Defendant will be entitled to an offset for the
   payments made pursuant to this Agreement, except where such limita.tians a.re prohibited as a
   matter of law (e.g., under the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A). Plaintiff does
   not need the prior authorization of Defendant to engage in such communications with the
   Regulators, respond to such inquiries from the Regulators, provide confidential information or
   documents to the Regulators, or make any such reports or disclosures to the Regulators. Plaintiffs
   are not required to notify the Company that they have engaged in such communications with the
   Regulators.

          9.      Non-Admission of Liability. This Agreement shall not in any way be construed
   as an admission by Defendant or RELEASEES that it or they have acted wrongfully with respect
   to Plaintiffs or any other person, and Defendant specifically disclaims any liability to or
   wrongful acts against Plaintiffs or any other person, on the part of itself or RELEASEES. Neither
   this Agreement nor its terms shall be construed to be, or shall be admissible in any proceeding as
   evidence of or an admission by Defendant of any violation of law, breach of duty, or any other
   wrongdoing by Defendant or RELEASEES.

          10.     Successors and Assigns. It is expressly understood and agreed by the Parties that
   this Agreement and all of its terms shall be binding upon each party's representatives, heirs,
   executors, administrators, successors and assigns.

           1 1.   Drafting. The Parties agree that this Agreement shall be construed without regard
   to the drafter of the same and shall be construed as though each party to this Agreement
   participated equally in the preparation and drafting ofthis Agreement.

                                                                                                    4
Case 6:17-cv-01488-CEM-DCI Document 65-1 Filed 01/10/19 Page 6 of 11 PageID 379




           12.     Execution of Additional Documents. The Parties agree to execute such other,
   further, and different documents as reasonably may be required to effectuate this Agreement.

           13.      Consultation with Counsel. The Parties acknowledge and agree that this
   settlement   over a legally and factually disputed claim was negotiated at "arms length" and with
   the advice, ~f counsel. The Parties and each of them acknowledge that they have had the
   opportunity to consult with legal counsel of their choice prior to execution and delivery of this
   Agreement, and that they have in fact done so. Plaintiffs acknowledge that they have consulted
   with their. counsel of record in the FLSA Lawsuit, and have been specifically advised by counsel
   ofthe consequences of the Agreement they have signed.

          14.    Modification. The Parties agree that this Agreement may not be altered,
   amended, modified, or otherwise changed in any respect except by another written agreement
   signed by those Parties who are affected by the alteration, amendment, modification, or change.

           15.    Severability. All provisions and portions of this Agreement, except Paragraph 1
   above, are severable. Should any provision be determined invalid by a court/arbitrator of
   competent jurisdiction, the Parties agree that this shall not affect the enforceability of the other
   provisions of this Agreement. Should Paragraph 1 be declared unenforceable in any respect, the
   Parties agree to negotiate the provisions) in good faith to effectuate its purpose and to conform
   the provision to law.

           16.     Non-Assignment of Claims. Plaintiffs represent that they have not assigned or
   transferred, or purported to assign or transfer, any claim released herein or any portion thereof to
   any person or entity, and agree to indemnity, defend and hold Defendant and RELEASEES
   harmless from and against any and all claims based upon or arising out of any such assignment
   or transfer, or purported assignment or transfer, of any claims or any portion thereof or interest
   therein.

           17.     Knowing and Voluntary Agreement. Plaintiffs acknowledge that: (i) they have
   read the terms of this Agreement, and that they understand its terms and effects, including the
   fact that they have agreed to RELEASE AND FOREVER DISCHARGE the RELEASEES from
   any Released Claims identified in Paragraph l; (ii) they have signed this Agreement voluntarily
   and knowingly in exchange for the consideration described herein, which they acknowledge is
   adequate and satisfactory to them; (iii) the payments, benefits, promises and undertakings
   performed, and to be performed by Defendant, as set forth herein, are fair and adequate
   consideration for the release and other promises and obligations of Plaintiffs set forth in this
   Agreement; and (iv) Defendant has advised Plaintiffs, through this document, to consult with an
   attorney prior to signing this Agreement, and they have done so with one or more of their
   attorneys of record in the FLSA Lawsuit, prior to signing this Agreement.

          18.    Prevailing Party Fees in Case of Enforcement. Should any party to this
   Agreement be required to enforce the terms of this Agreement against a breaching party, upon a
   proven breach, the prevailing party shall be entitled to its reasonable attorney fees and costs.

   IN WITNESS WHEREOF,the parties hereto have executed this FLSA Settlement Agreement
   and Release on the dates indicated below.
Case 6:17-cv-01488-CEM-DCI Document 65-1 Filed 01/10/19 Page 7 of 11 PageID 380



                                          ,~

   DATED:   ~.    ~                                      ~ ,`
                                     AUREN LAYTO.
Case 6:17-cv-01488-CEM-DCI Document 65-1 Filed 01/10/19 Page 8 of 11 PageID 381




                                          ~/         _.,~_
                     ~~~            ~~,

                                     A         ~[AM. LT
Case 6:17-cv-01488-CEM-DCI Document 65-1 Filed 01/10/19 Page 9 of 11 PageID 382




                                   DEBORAH ESTES
Case 6:17-cv-01488-CEM-DCI Document 65-1 Filed 01/10/19 Page 10 of 11 PageID 383




             ~.   ..._   ~.
Case 6:17-cv-01488-CEM-DCI Document 65-1 Filed 01/10/19 Page 11 of 11 PageID 384




     DATED:   ( { ~~ ~ ~~           PER ~PTA~      C
                                          ,~


                                    Title:   L~0




                                                                      10
